                      Case 5:18-cv-00952-MAD-ATB Document 13 Filed 04/03/19 Page 1 of 1

                          DEPARTMENT OF LAW
                          OFFICE OF THE CORPORATION COUNSEL
                          CITY OF SYRACUSE, MAYOR BEN WALSH



                          April 3, 2018

Kristen E. Smith          VIA ELECTRONIC FILING
Corporation Counsel       Honorable Mae A. D’Agostino
                          James T. Foley U.S. Courthouse
Joseph W. Barry III       445 Broadway
First Assistant
Corporation Counsel       ALbany, NY 12207

Christina F. DeJoseph     Re:        Jason Lopez v. Eric Gerace
Senior Assistant                     Civil Action No.: 5:18-cv-00952
Corporation Counsel

Catherine E. Carnrike     Dear Judge D’Agostino:
Meghan E. Ryan
Amanda R. Harrington      I am writing to inform the Court that I learned of the above-captioned lawsuit yesterday
John C. Black Jr.
Kathryn M. Ryan
                          afternoon. Much to my surprise, I learned from reviewing the docket that the complaint in
Ramona L. Rabeler         this case was filed on August 10, 2018 and that the defendant was served with the same on
Erica T. Clarke           September 17, 2018. I immediately contacted various members of the police department
Todd M. Long              to ascertain whether service was in fact completed and to determine how or why the
Khalid Bashjawish         Summons and Complaint were not forwarded to my office. While I have yet to find out how
Janet M. Fall
Lee R. Terry              this gross oversight happened, I wanted the Court to be aware of the same.
Sarah A. Lafen
Daniel C. Bollana         I just spoke to Mr. Castle to advise him of the foregoing and that I intend to make a motion
                          to vacate the default in very short order. I did not want more time to pass before informing
                          the Court of my intention to do so and to advise that Defendant’s default was not willful. I
                          also wanted to respectfully request that no inquest be scheduled in the meantime. I expect
                          to have a formal motion filed in the next week, but of course I will abide by any deadline
                          imposed by the Court.

                          I appreciate the Court’s time and attention to this matter and apologize for any
                          inconvenience to both the Court and opposing counsel.

                          Respectfully submitted,
                            /s/
                          Christina F. DeJoseph, Esq.
Department of Law
Office of Corp. Counsel
                          Senior Assistant Corporation Counsel (Federal Bar ID: 514784)
233 E. Washington St.
City Hall, Room 300       CFD/amm
Syracuse, N.Y. 13202
                          CC: Michael A. Castle, Esq. (via CM/ECF)
Office 315 448-8400
Fax 315 448-8381
Email
law@syrgov.net

www.syrgov.net


                                          Service of papers or process by facsimile or other electronic methods is not acceptable.
